                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


HARMONY HAUS WESTLAKE, LLC,                     §
LING ZHOU, FENGLIN DU,                          §
                                                §
       Plaintiffs,                              §
                                                §          Civil Action No. A-20-CV-00486-XR
v.                                              §
PARKSTONE PROPERTY OWNERS                       §
ASSOCIATION, INC.,                              §
                                                §
      Defendant.                                §


                             AMENDED SCHEDULING ORDER

       The parties’ Agreed Motion for Continuance (ECF No. 38) is GRANTED.

        The disposition of this case will be controlled by the following order. If a deadline set in
this order falls on a weekend or a holiday, the effective day will be the next business day.

       EXPERTS

        An objection to the reliability of an expert’s proposed testimony under Federal Rule of
Evidence 702 shall be made by motion, specifically stating the basis for the objection and
identifying the objectionable testimony, within eleven (11) days from the receipt of the written
report of the expert’s proposed testimony, or within eleven (11) days from obtaining a copy of
the expert’s deposition, if a deposition is taken, whichever is later.

     The deadline for filing supplemental reports required under Fed. R. Civ. P. 26(e) is
March 31, 2021.

       WITNESS LIST, EXHIBIT LIST, AND PRETRIAL DISCLOSURES

       The deadline for filing Rule 26(a)(3) disclosures is March 31, 2021.

       The deadline for filing objections under Rule 26(a)(3) is April 7, 2021. Any objections
not made will be deemed waived.

       COMPLETION OF DISCOVERY

Written discovery requests are not timely if they are filed so close to this deadline that under the
Federal Rules of Civil Procedure the response would not be due until after the deadline.


                                                 1
        The deadline for the completion of all discovery is January 22, 2021.

        ALTERNATIVE DISPUTE RESOLUTION (ADR) REPORT

        A report on alternative dispute resolution in compliance with Local Rule CV-88 shall be
filed on or before January 29, 2021.

       The parties asserting claims for relief shall submit a written offer of settlement to
opposing parties on or before November 10, 2020, and each opposing party shall respond, in
writing on or before November 17, 2020.

        All offers of settlement are to be private, not filed. The parties are ordered to retain the
written offers of settlement and response as the Court will use these in assessing attorneys' fees
and costs at the conclusion of the proceedings.

       If a settlement is reached, the parties should immediately notify the Court so the case may
be removed from the Court’s trial docket.

        PRETRIAL MOTIONS

        No motion (other than a motion in limine) may be filed after this date except for good
cause. The deadline to file motions (including dispositive motions and Daubert motions) is
January 29, 2021. This deadline is also applicable to the filing of any summary judgment
motion under Fed. R. Civ. P. 56 and any defense of qualified immunity. Leave of court is
automatically given to file motions, responses, and replies not to exceed 30 pages in length. Fed.
R. Civ. P. 6(d) does not apply to the time limits set forth in Local Rule CV-7 for responses and
replies to motions.

        JOINT PRETRIAL ORDER AND MOTION IN LIMINE

        The deadline to file a Final Joint Pretrial Order and any motion in limine is March 26,
2021.

       All attorneys are responsible for preparing the Final Joint Pretrial Order, which must
contain the following:

        (1) a short statement identifying the Court’s jurisdiction. If there is an unresolved
        jurisdictional question, state it;

        (2) a brief statement of the case, one that the judge could read to the jury panel for an
        introduction to the facts and parties;

        (3) a summary of the remaining claims and defenses of each party;

        (4) a list of facts all parties have reached agreement upon;


                                                  2
       (5) a list of contested issues of fact;

       (6) a list of the legal propositions that are not in dispute;

       (7) a list of contested issues of law;

       (8) a list of all exhibits expected to be offered. Counsel will make all exhibits available
       for examination by opposing counsel. All documentary exhibits must be exchanged
       before the final pre-trial conference. The exhibit list should clearly reflect whether a
       particular exhibit is objected to or whether there are no objections to the exhibit;

       (9) a list of the names and addresses of witnesses who may be called with a brief
       statement of the nature of their testimony;

       (10) an estimate of the length of trial;

       (11) for a jury trial, include (a) proposed questions for the voir dire examination, and (b)
       a proposed charge, including instructions, definitions, and special interrogatories, with
       authority;

       (12) for a nonjury trial, include (a) proposed findings of fact and (b) proposed
       conclusions of law, with authority;

       (13) the signatures of all attorneys; and

       (14) a place for the date and the signature of the presiding judge.

       FINAL PRETRIAL CONFERENCE

       The Final Pretrial Conference shall be held on Thursday, April 8, 2021 at 10:30 a.m.

        Motions in limine, if any, will be heard on this date. Counsel should confer prior to this
hearing on any issues raised in a motion in limine or the Joint Pretrial Order. Any party intending
to use a demonstrative exhibit should provide the same to opposing counsel at least 3 days prior
to the Final Pretrial conference so that if any objections or issues are raised about the
demonstrative exhibit, they can be addressed at the final pretrial conference.




                                                   3
TRIAL

The Bench Trial Date is Monday, April 19, 2021 at 10:30 a.m.

It is so ORDERED.

SIGNED this November 13, 2020




                                 _________________________________
                                 XAVIER RODRIGUEZ
                                 UNITED STATES DISTRICT JUDGE




                                     4
